Title: To James Madison from Thomas Jefferson, 20 January 1826
From: Jefferson, Thomas
To: Madison, James


        Circular
       
        
          
            Dear Sir
            Monticello Jan. 20. 26
          
          It is with the sincerest regret I inform you that we are likely to be again at default for our Professor of law. Mr. Gilmer’s situation is become decidedly pulmonary and hopeless. He has not yet been made sensible of the real character of his case and therefore only notifies me in a letter that it is certain he shall not be in health for the commencement of the term, and suggests the idea of an appointment pro tem. Before however we shall have

made up our minds on a successor, he will probably know better the hopelessness of his situation. What are we to do? If we meet and agree on one, a refusal of acceptance will probably call immediately for a 2d. meeting and so for a 3d. 4th. & to what extent we know not. The following expedient has therefore occurred to me, which however I shall readily relinquish for any other which may be preferred by my bretheren. Let each of us form a list of those to whom we may be willing to offer the chair, stating their names in the order of preference we would give them respectively. Collating these together we may form a first list in the order in which the number of votes may place each. Submitting this to each other again we may approximate still nearer to a choise, till we reduce the competition to two alone, between whom we may decide by a plurality of votes. The party chosen may then be consulted, and if he declines we may resume and repeat the operation, until we can obtain an acceptance. To save time I will begin, only praying that if you can propose any better expedient, you will consider my list as if never written. Promptness in our interchanges of letters is very necessary. After writing so far, a 2d. expedient occurs; i.e. to meet and form a list of successive applications. Chuse as you please. Accept my salutations of esteem and respect.
          
            Th: Jefferson
          
        
        
          Mr. Barbour. Actual experience may change his mind.
          Judge Dade. He was so long and so nearly on a poise before he may now perhaps decide differently. He would be popular with the students, but his health is weak.
          Wm. C. Rives. I have had long and intimate opportunities of knowing the strength of his mind, and extent of his acquirements. I have always considered him as second to Mr. Gilmer only, of those educated in latter times but I have little hope of his acceptance, as well from the comfort of his domestic situation as the higher views he has a right to entertain. His age is about 34 or 35.
          Mr. Robertson of Richmond. I do not know him personally but hear favourably of his legal abilities, and more especially of his political orthodoxy an essential and indispensable characteristic for our school.
          Wm. Preston of Columbia, S. C. My acquaintance with him was transient but, in the short time I was with him, I formed a very high opinion of his capacities natural and acquired. The probability is against his acceptance.
          Dabney Terrell a Virginian now in Kentucky. He received his first education here and in Pensylva., and finished it at Geneva where he lived in the family and hig⟨h⟩ estimation of the President Pictet, from whom I have several letters of high commendation of him. He was 4 years at that college, and became a finished scholar classical & of belles

letters. Of the most correct and amiable disposition, on his return in 1820 he went to Kentucky, studied law there; and is in good practice. About 30 years old (he will accept, being anxious to return here).
          I have omitted Judge Carr because immovably decided against acceptance.
          I have omitted Chancellor Tucker also because of his indecisive politics.
          He is admitted I believe to ascribe powers to Congress inconsistent with the doctrines of the text books we have prescribed for that school. Is claimed by the Consolidationists, and possesses not at all the Republican confidence. Of all this I have no personal knolege. It is the result of my enquiries only, and of information from others, in whom I have confidence. Doubtfulness of character on this point would decide me with ultraism against any degree of abilities or of fitness in every other respect.
          ———Si quid novisti rectius istis Candidus imparte.
          
            P. S. On further consideration I would place Terrell next after Rives, and indeed should be willing to name him off hand; because what I say of him is all of my own knolege, and because the uncertainty of acceptance by any others may keep that chair vacant thro’ a great part of the term. Terrell would fill it with ability and approbation, and as an academical character would be well assorted with his colleagues.
            P.S. Mr. Terrell being unknown to yourself as well as our Colleagues I inclose you one of Professor Pictet’s letters to me respecting him and pray you after perusal to inclose it to any one of our three Colleagues in the legislature, with a request that when they shall have read it, they will return it to me. They will receive their Circular on Monday and I wish them to get this letter of Pictet’s as soon after as possible.
          
        
      